Citation Nr: 0712587	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).   

The Board notes that in his testimony to the Board at a 
hearing held in December 2005, the veteran raised a claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  That matter is 
referred to the RO for initial adjudication.  


FINDINGS OF FACT

The PTSD has resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood; impairment 
of short and long-term memory; flat affect; impaired 
judgment; and difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125 to 4.130, Diagnostic Code 9411 
(2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
advised the veteran to submit any additional evidence that he 
had in his possession.  Although the letter was not provided 
prior to the decision which assigned that initial rating, the 
veteran was provide an adequate opportunity to submit 
evidence after the issuance of the letter, and he does not 
contend that he was prejudiced in any way by the timing of 
that letter.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  He has 
had a hearing.  The veteran was afforded a VA examination.  
Although he has reported that he was not notified of a second 
VA examination which was scheduled to take place in June 
2005, the Board notes that in Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims held that, with respect to an appellant's contention 
that he was never notified of a previous RO decision or of 
his right to appeal that decision, the "presumption of 
regularity" applies to the mailing of notice of the RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non receipt of notice of an RO decision, such as the 
appellant's assertion in this case, is not "clear evidence" 
to rebut the presumption of proper mailing.  In addition, the 
Board finds that the evidence currently of record, is 
adequate to resolve the issue on appeal.  As noted, he has 
already been afforded one examination, and his treatment 
records have been obtained, as were records from the Social 
Security Administration.  Therefore, another examination is 
not required.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

The veteran contends that his service-connected PTSD is more 
severe than the current 30 percent rating evaluation 
reflects.  His disorder is evaluated under Diagnostic Code 
9411 which provides that a 30 percent rating is warranted 
when post-traumatic stress disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected disorder.  The veteran had service from 
January 1968 to September 1969.  He received decorations 
including the Vietnam Service Medal with Bronze star, and the 
Vietnam Campaign Medal with device, and the Combat Action 
Ribbon.   

The veteran filed an original claim for service connection 
for post-traumatic stress disorder in March 2003.  The RO 
granted that claim in a decision of July 2003, and assigned a 
30 percent initial disability rating.  

During the hearing held before the undersigned Veterans Law 
Judge in December 2005, the veteran testified that as a 
result of his PTSD he had turned into kind of a hermit, and 
did not really have any friends anymore.  He reported that he 
was bothered by war games which took place near his house and 
sounded like Vietnam.  He reported that he did not work and 
received disability payments from Social Security.  He also 
reported receiving treatment from the VA.  He said that his 
symptoms included having nightmares and feeling nervous when 
in public.  He said that he was helped by a brother who did 
his shopping for him.  He also reported that he had some 
interaction with a neighbor who was elderly.   

The relevant medical evidence includes numerous VA 
psychiatric treatment records, records from the Social 
Security Administration, plus the report of a VA psychiatric 
examination conducted in June 2003.  

A disability determination report from the Social Security 
Administration dated in December 2002 reflects that the 
veteran was found to be disabled due to organic mental 
disorders (chronic brain syndrome) and late effects of 
injuries to the nervous system.  The Board notes that these 
are non service-connected disabilities, the impairment 
attributable to them may not be considered when assigning a 
rating for a service-connected disability.  

Associated with the Social Security decision are numerous 
treatment records and evaluation reports, some of which 
pertain to PTSD.  For example, the report of a psychological 
examination conducted by the VA in November 2003 shows that 
following examination and testing, the examiner gave the 
following summation:

It was a pleasure seeing this claimant this 
afternoon in the Candor unit -[the veteran]- is a 
middle-aged gentleman, with a rather tragic 
condition in his jaw area, resulting in a lot of 
physical symptomatology affecting daily 
functioning.  The claimant suffered a stroke 
several years ago which added further onslaught to 
his physical deterioration.  Medical report has 
documented these difficulties.  The claimant also 
suffers from depressive disorder secondary to 
active service in Vietnam.  Daily adjustments to 
situations were discussed.  The claimant has not 
worked in several years' time due to his ongoing 
conditions.  When he worked, in fact, he had to 
remain out for sometimes weeks at a time due to his 
ongoing conditions.  The claimant was rather 
sincere in his referral and remarks that he would 
definitely rather be working if he could.  He was 
very slow to respond to questions.  Psychological 
examination revealed the claimant functioning in 
the Average/High Average range, with economy of 
profile indicated.  Results obtained from the 
memory testing, on the other hand, reflect Low 
Average results.  Memory testing findings fall 
approximately 2 standard deviations below the 
measured intelligence levels, reflecting a severe 
decline in memory skills.  The significance of this 
finding was discussed.  

In summary, it is felt that [the veteran] should be 
considered profoundly functionally disabled at this 
point in time by virtue of poor adjustment to his 
current situation, dependency (?) needs, post-
traumatic stress disorder remediated partly with 
anti-depressant medications, severe memory delays, 
mental status difficulties, some evidence of speech 
delays due to dysarthria secondary to his physical 
ailments, as noted.  I feel that this gentleman 
will require ongoing care for these difficulties, 
which will not be expected to improve, given his 
current situation.  I fell that this gentleman's 
ability to return to the work environment would be 
considered mostly remote, given the nature of these 
impairments.  

A psychiatric evaluation report done for the Social Security 
Administration in May 2003 reflects that the only diagnoses 
were mood disorder secondary to medical condition and 
trigeminal neuralgia, somatization disorder not otherwise 
specified, and alcohol abuse in remission.  

A VA examination report dated in June 2003 reflects that the 
veteran recounted incidents in service when other servicemen 
were wounded or killed.  He reported that he worked for 12 
years in textiles, but was laid off three years ago.  He had 
a security job for a year, and had worked for a week the 
previous December, but had not worked since.  He reported 
that he lived by himself, did his own cooking and cleaning, 
and had a few friends.  He sat around and watched television.  
It was noted that his history included trigeminal neuralgia 
and a stroke.  He had been married three times and was 
divorced.  

On mental status examination, he was alert and cooperative.  
There were no loose associations of flight of ideas.  He 
reported nightmares, flashbacks and intrusive thoughts.  He 
avoided thinking about the events in service.  He said that 
he was less interested in socialization, and was detached and 
estranged from others.  He had sleep disturbances, was 
irritable, and hypervigilant and easily startled.  The 
diagnosis was post-traumatic stress disorder and trigeminal 
neuralgia, history of a stroke.  His stressors include having 
no friends, not working and that he cannot sustain 
relationships.  The examiner assigned a Global Assessment of 
Functioning score of 48 with serious impairment of social 
interactions, he cannot hold a job, and cannot sustain 
relationships.  The examiner also stated that the veteran was 
capable of managing his own financial affairs.  

The VA treatment records show ongoing treatment primarily for 
numerous nonservice-connected disorders but also for PTSD.  
For example, a June 2003 VA PCT evaluation note reflects that 
the veteran was alert and oriented and denied suicidal 
ideation.  However, he had a flat affect and reported that he 
was depressed.  a treatment record dated in March 2004 shows 
that the veteran responded to questions by indicating that he 
was often bothered by feeling down, depressed or hopeless.  
It was noted that there was a positive depression screen 
result.  A record dated in November 2005 reflects that the 
veteran reported that his mood could be a lot better.  He 
said that he as sleeping a little better, but complained of 
vivid dreams.  He said that his appetite was poor, but there 
was no change in his weight.  He had interest including 
walking around the yard, and playing with his dogs.  He had 
planted some flowers, but was not taking care of them.  He 
prepared his own meals, and he visited his mother once a 
week.  He had a friend, but did not see him much.  He was not 
homicidal or suicidal.  On mental status examination, he was 
alert and attentive.  He was appropriately attired and 
groomed.  His speech was coherent and goal directed.  His eye 
contact was good and psychomotor was normoactive.  His mood 
was depressed, but his affect was pleasant.  There was no 
evidence of a thought disorder, no pressured speech and no 
loose associations or flight of ideas.  His memory was 
grossly intact for recent and remote events.  Impulse control 
was intact during the evaluation.  His insight and judgment 
were also intact during the evaluation.  The diagnosis was 
PTSD, chronic.  His medications included Zoloft, Wellbutrin, 
and quetiapine to treat insomnia, nightmares and anxiety.  

A VA mental health master treatment plan dated in August 2005 
reflects that the veteran reported complaints such as 
relationship difficulties, nightmares, intrusive thoughts, 
euthymic mood. 

Based on the foregoing evidence, the Board finds that the 
PTSD has caused manifestations which most nearly approximate 
the criteria for a 50 percent rating which, in pertinent 
part, contemplate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood; flattened affect; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; and difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, findings comparable to these are reflected throughout 
the medical evidence.  The Board notes that it is not 
required that all findings contemplated under the rating 
criteria for a particular rating be shown to exist.  
Accordingly, the Board concludes that a 50 percent rating is 
warranted.    

The Board further finds, however, that the veteran's 
psychiatric disorder has not resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Such findings generally are not reflected in 
the medical evidence.  On the contrary, the examination 
report and other evidence shows that the veteran does not 
have most of these symptoms.  It was noted in the VA 
treatment record of November 2005 that he does not have 
suicidal or homicidal ideation.  There has never been any 
mention of obsessional rituals or spatial disorientation.  
His speech has been described as coherent and goal directed.  
In November 2005, he was also noted to be appropriately 
attired and groomed.  Although the veteran has an impaired 
memory, such impairment is already contemplated by the 
criteria for the currently assigned 50 percent rating.  
Regarding the ability to maintain a relationship, the Board 
notes that the veteran has had a great deal of difficulty in 
that area, but this finding alone is insufficient to show 
that the manifestations contemplated for a higher rating are 
generally present.  Also, there has been no variation in the 
severity of symptoms to warrant a staged rating.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 50 percent for PTSD are not 
met.  


ORDER

A 50 percent initial disability rating for PTSD is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


